         Case 1:19-mc-00145-TSC Document 341 Filed 12/04/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                               )
In the Matter of the                           )
Federal Bureau of Prisons’ Execution           )
Protocol Cases,                                )
                                               )
LEAD CASE: Roane, et al. v. Barr               )       Case No. 19-mc-145 (TSC)
                                               )
THIS DOCUMENT RELATES TO:                      )
                                               )
Bernard. v. Barr, 20-cv-474                    )
                                               )
                                               )
                                               )

                                           ORDER

        The court has received the attached motion from Plaintiff Brandon Bernard, dated

November 20, 2020, requesting that the court enter a preliminary injunction staying his

execution. However, the record in this case indicates that Mr. Bernard is currently represented

by counsel. (See Bernard v. Barr, No. 20-cv-474.) Moreover, Plaintiff’s counsel filed a motion

seeking to preliminarily enjoin Mr. Bernard’s execution. (See ECF No. 335). Plaintiff is

reminded that all communications with the court and all motions shall be made through

counsel. Accordingly, leave to file the motion is hereby DENIED.


Date: December 4, 2020

                                             Tanya S. Chutkan
                                             TANYA S. CHUTKAN
                                             United States District Jud ge




                                                   1
Case 1:19-mc-00145-TSC Document 341-1 Filed 12/04/20 Page 1 of 14
Case 1:19-mc-00145-TSC Document 341-1 Filed 12/04/20 Page 2 of 14
Case 1:19-mc-00145-TSC Document 341-1 Filed 12/04/20 Page 3 of 14
Case 1:19-mc-00145-TSC Document 341-1 Filed 12/04/20 Page 4 of 14
Case 1:19-mc-00145-TSC Document 341-1 Filed 12/04/20 Page 5 of 14
Case 1:19-mc-00145-TSC Document 341-1 Filed 12/04/20 Page 6 of 14
Case 1:19-mc-00145-TSC Document 341-1 Filed 12/04/20 Page 7 of 14
Case 1:19-mc-00145-TSC Document 341-1 Filed 12/04/20 Page 8 of 14
Case 1:19-mc-00145-TSC Document 341-1 Filed 12/04/20 Page 9 of 14
Case 1:19-mc-00145-TSC Document 341-1 Filed 12/04/20 Page 10 of 14
Case 1:19-mc-00145-TSC Document 341-1 Filed 12/04/20 Page 11 of 14
Case 1:19-mc-00145-TSC Document 341-1 Filed 12/04/20 Page 12 of 14
Case 1:19-mc-00145-TSC Document 341-1 Filed 12/04/20 Page 13 of 14
Case 1:19-mc-00145-TSC Document 341-1 Filed 12/04/20 Page 14 of 14
